DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karhade et al. (US 2019/0006342). 
As for claim 1, Karhade et al. disclose in Fig. 1 and the related text a package structure, comprising: 
a first substrate 112; 

a second substrate 140 (for broadest interpretation any layer can be a second substrate) disposed in the recessed region and electrically connected to the dies 120A/12B, wherein a (upper) surface of the second substrate 140 facing away from the recessed region is substantially flush with (upper/side) surfaces of the dies 120A/120B facing away from the first substrate 112; and 
a plurality of first conductive elements (pads 142 that form between 120A and 112, [0021]) disposed between the dies 120A and the first substrate 112, wherein the dies 120A/120B are electrically connected to the first substrate 112 through the first conductive elements (fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karhade et al. in view of Shim et al. (US 2018/0040549).
As for claim 3, Karhade et al. disclose substantially the entire claimed invention, as applied in claim 1, except an underfill layer surrounding the first conductive elements and covering the first substrate. 
Shim et al. teach in Fig. 4A-4B and the related text an underfill layer 500 surrounding the first conductive elements 122/212 and covering the first substrate 110.  
Karhade et al. and Shim et al. are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Karhade et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karhade et al. to include an underfill layer surrounding the first conductive elements and covering the first substrate as taught by Shim et al., in order to increase the reliability of the semiconductor package (Shim et al. [0093]).

Allowable Subject Matter
Claim 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
“the second substrate is electrically connected to the first substrate through the second conductive elements, the conductive via, the circuit structure and the first conductive elements” as recited in claim 2 and “a plurality of third conductive elements disposed between the first substrate and an exposed portion of the second substrate, wherein the second substrate is electrically connected to the first substrate through the third conductive elements” as recited in claim 4.  Claims 5-6 depend on objected claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/TRANG Q TRAN/Primary Examiner, Art Unit 2811